Exhibit 10.2

 



OFFICE LEASE

 

THIS LEASE is made this 1st day of January, 2013, by and between KENYON
HOLDINGS, LLC, ("Landlord"), and Twin Cities Power Holdings, LLC or assigns
("Tenant").

 

THIS LEASE is entered into to extinguish and replace the following documents
entered into by and between Kenyon Crossings, LLC, a Minnesota Limited Liability
Company (“Landlord”) and Twin Cities Power, LLC, a Minnesota limited liability
company (“Tenant”):

 

Office Lease dated May 13, 2009;

Lease Addendum (Amendment) dated May 13, 2009; and

Second Amendment to Lease dated November 21, 2011.

 

W I T N E S S E T H:

 

ARTICLE 1 - LEASE OF PREMISES

 

Section 1.01. Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, subject to all of the terms and conditions
hereinafter set forth, office and warehouse space in the building described
below which is commonly known as Kenyon Crossings at 16233 Kenyon Avenue,
Lakeville, Dakota County, Minnesota, and which is situated on the tract of land
described in Exhibit A-l attached hereto (the "Building") for the term
hereinafter specified. The space in the Building hereby leased to Tenant is set
forth in Item A of the Basic Lease Provisions and is outlined in red on Exhibit
A-2 attached hereto (the "Leased Premises") . Elevators shall not be leased to
Tenant and shall remain under Landlord's control.

 

Section 1.02. Basic Lease Provisions.

 

A.Building Address: 16233 Kenyon Avenue South, Lakeville, MN 55069; Floor 1 (see
map) and Floor: 2; Suite 210;

 

B.Rentable Area: approximately 11,910 square feet consisting of approximately
9,810 square feet of office and 2,100 square feet known as the “fitness center”;

 

Landlord shall provide Tenant with a lower level 10’ by 20’ storage space known
as space #2.

 

Tenant shall be allocated ten (10) parking spaces in the building’s parking
garage. Tenant has a right of first refusal to purchase additional parking
spaces at an annual additional cost of $1,000.00 per year, per space.

 

Landlord shall measure from the outside of the outside walls to the center of
the interior demising walls to determine the Rentable Area and from the outside
of the outside walls to determine the rentable area of the Building.

 

C. Building Expense Percentage: 45.72%;

 



D. Minimum Annual Rent:

 



  Minimum Annual Base Rent Beginning 1/01/2013: $147,171.00 per year*  
Estimated Operating Expenses (2013): $  87,300.30 per year   Estimated Annual
Rent Beginning 1/01/2013 $234,471.30 per year



 



*Base rent will have Annual increases of 3% each year over the term of the
lease.

 

E. Monthly Rental Installments:

 



  Minimum Monthly Base Rent Beginning 1/01/13: $12,264.25 per month   Estimated
Monthly Operating Expenses (2013): $  7,275.03 per month   Estimated Monthly
Rent Beginning 1/01/2013: $19,539.28 per month



 

Amounts in items D and E above do not include telephone, data or any of the
services as defined in Section 3.02 that are provided by Tenant.

 

 



1

 

 

F.Term: Five (5) Years;

 

G.Commencement Date: 1/01/2013;

 

H.Security Deposit: $7,972.50;*

 

* Paid previously in conjunction with original Lease

 

I.Broker: None

 

J.Permitted Use: General Office and storage;

 

K.Working Drawings Approval Date: N/A;

 

L.Landlord to provide space with no improvements. Tenant to take “as is” with no
custom build out or changes.

 

M.Address for payments and notices as follows:

 



  Landlord: Kenyon Holdings, LLC       16233 Kenyon Avenue, Suite 201      
Lakeville, MN 55044             With Rental       Payments to: Kenyon Holdings,
LLC       16233 Kenyon Avenue, Suite 201       Lakeville, MN 55044            
Tenant: Twin Cities Power Holdings, LLC     16233 Kenyon Avenue, Suite 210    
Lakeville, MN  55044  



 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01. Term. The term of this Lease shall be the period of time specified
in Item F of the Basic Lease Provisions ("Original Term") and shall commence on
the Commencement Date as provided in Item G of the Basic Lease Provisions The
date of commencement as defined above, hereinafter called the "Commencement
Date," and the "Expiration Date" shall be confirmed by Tenant as provided in
Section 2.03. As used in this Lease, "Lease Term" shall include the Original
Term and any renewal thereof.

 

Section 2.02. Construction of Tenant Finish Improvements and Possession. Tenant
has personally inspected the Leased Premises and accepts the same "as is"
without representation or warranty by Landlord of any kind and with the
understanding that Landlord shall have no responsibility with respect thereto.

 

Section 2.03. Tenant's Acceptance of the Leased Premises. Promptly after the
Commencement Date, Tenant shall execute a letter of understanding acknowledging
(i) the Commencement Date and Expiration Date of this Lease, and (ii) that
Tenant has accepted the Leased Premises for occupancy and that the condition of
the Leased Premises and the Building was at the time satisfactory and in
conformity with the provisions of this Lease in all respects. Such letter of
understanding shall become a part of this Lease. If Tenant takes possession of
and occupies the Leased Premises, Tenant shall be deemed to have accepted the
Leased Premises in the manner described in this Section 2.03, even though the
letter of understanding provided for herein may not have been executed by
Tenant.

 

Section 2.04. Surrender of the Premises. Upon the expiration or earlier
termination of this Lease, or upon the exercise by Landlord of its right to
re-enter the Leased Premises without terminating this Lease, Tenant shall
immediately surrender the Leased Premises to Landlord, together with all
alterations, improvements and other property as provided elsewhere herein, in
broom-clean condition and in good order, condition and repair, except for
ordinary wear and tear and damage which Tenant is not obligated to repair,
failing which Landlord may restore the Leased Premises to such condition at
Tenant's expense. Upon such expiration or termination, Tenant shall have the
right to remove its personal property (as described in Article 7), and shall,
upon Landlord's request, remove all computer equipment and flooring in the
Leased Premises, at its sole cost and expense. Any property remaining in the
Leased Premises after the expiration or termination of this Lease shall be
deemed abandoned and Landlord shall have the right to remove and dispose of such
property at Tenant's sole cost and expense. Tenant shall, at its expense,
promptly repair any damage caused by any such removal, and shall restore the
Leased Premises to the condition existing prior to the installation of the items
so removed.

 



2

 

 

 

Section 2.05. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall become a
Tenant from month to month at One Hundred Fifty Percent (150%) of the then
prevailing market rate (as determined by Landlord in its sole and absolute
discretion) for the Leased Premises in effect upon the date of such expiration
or earlier termination (subject to adjustment as provided in Article 3 hereof
and prorated on a daily basis), and otherwise upon the terms, covenants and
conditions herein specified, so far as applicable. Acceptance by Landlord of
rent after such expiration or earlier termination shall not result in a renewal
of this Lease. Notwithstanding the foregoing provision, no holding over by
Tenant shall operate to extend this Lease, and Tenant shall vacate and surrender
the Leased Premises to Landlord upon Tenant being given thirty (30) days prior
written notice from Landlord to vacate. The foregoing provisions of this Section
2.05 are in addition to and do not affect Landlord's right of re-entry or any
other rights of Landlord hereunder or as otherwise provided by law.

 



ARTICLE 3 - RENT

 

Section 3.01. Base Rent. Tenant shall pay to Landlord as Minimum Annual Rent for
the Leased Premises the sum specified in Item D of the Basic Lease Provisions,
payable in equal consecutive Monthly Rental Installments as specified in Item E
of the Basic Lease Provisions, in advance, without deduction or offset, on or
before the first day of each and every calendar month during the Lease Term;
provided, however, that if the Commencement Date shall be a day other than the
first day of a calendar month or the Expiration Date shall be a day other than
the last day of a calendar month, the Monthly Rental Installment for such first
or last fractional month shall be prorated on the basis of the number of days
during the month this Lease was in effect in relation to the total number of
days in such month.

 

Section 3.02. Annual Rental Adjustment.

 

A.Definitions. For purposes of this Section 3.02, the following definitions
shall apply:

 

1."Annual Rental Adjustment" - shall mean the amount of Tenant's Proportionate
Share of Operating Expenses for a particular calendar year.

 

2."Operating Expenses" - shall mean the amount of all of Landlord's direct costs
and expenses paid or incurred in operating and maintaining the Building
(including the Exterior Common Areas and Interior Common Areas as defined in
Section 19.03 and the land described in Exhibit A-l) for a particular calendar
year as determined by Landlord in accordance with generally accepted accounting
principles, consistently app1ied, including all additional direct costs and
expenses of operation and maintenance of the Building which Landlord reasonably
determines that it would have paid or incurred during such year if the Building
had been fully occupied, including by way of illustration and not limitation:
all general real estate taxes and all special assessments levied against the
Building (hereinafter called "real estate taxes"), other than penalties for late
payment; costs and expenses of contesting the validity or amount of real estate
taxes; insurance premiums, water, sewer, electrical and other utility charges
other than the separately billed electrical and other charges paid by Tenant as
provided in this Lease; service and other charges incurred in the operation and
maintenance of the elevators and the heating, ventilation and air-conditioning
system for common areas; cleaning and other janitorial services for common
areas; tools and supplies; repair costs; landscape maintenance costs; security
services; license, permit and inspection fees; management fees; wages and
related employee benefits payable for the maintenance and operation of the
Building; amortization of capital improvements that produce a net reduction in
operating costs together with interest at the rate of twelve percent (12%) per
annum on the unamortized balance thereof; maintenance and repair costs, dues,
fees and assessments incurred under any owners association agreement applicable
to the Building and in general all other costs and expenses which would, under
generally accepted accounting principles, be regarded as operating and
maintenance costs and expenses, including those which would normally be
amortized over a period not to exceed five (5) years. There shall also be
included in Operating Expenses the cost or portion thereof reasonably allocable
to the Building, amortized over such period as Landlord shall reasonably
determine, together with interest at the rate of twelve percent (12%) per annum
on the unamortized balance, of any capital improvements made to the Building by
Landlord after the date of this Lease which are required under any governmental
law or regulation that was not applicable to the Building at the time it was
constructed.

 

3."Building Expense Percentage" - shall mean the percentage specified in Item C
of the basic Lease Provisions. This percentage was determined by dividing the
rentable area in the Leased Premises by the total rentable area in the Building.

 

4."Tenant's Proportionate Share of Operating Expenses" -shall be an amount equal
to the product of Tenant's Building Expense Percentage as provided in Item C of
the Basic Lease Provisions times the Operating Expenses.

 

 

3

 



 

B.Payment Obligation. In addition to the Minimum Annual Rent specified in this
Lease, Tenant shall pay to Landlord as additional rent for the Leased Premises,
in each calendar year or partial calendar year, during the term of this Lease,
an amount equal to Tenant's Proportionate Share of Operating Expenses for such
calendar year.

 

1.Payment of Estimated Annual Rental Adjustment - The Annual Rental Adjustment
shall be estimated annually by Landlord, and written notice thereof shall be
given to Tenant. In the case of the calendar year in which the Lease Term
commences, written notice of the estimated Operating Expenses shall be given to
Tenant prior to the Commencement Date. Tenant shall pay to Landlord each month,
at the same time the Monthly Rental Installment is due, an amount equal to
one-twelfth (1/12) of the estimated Annual Rental Adjustment.

 

2.Increases in Estimated Annual Rental Adjustment - If real estate taxes or the
cost of utility or janitorial services increase during a calendar year, Landlord
may increase the estimated Annual Rental Adjustment during such year by giving
Tenant written notice to that effect, and thereafter Tenant shall pay to
Landlord, in each of the remaining months of such year, an amount equal to the
amount of such increase in the estimated Annual Rental Adjustment divided by the
number of months remaining in such year.

 

3.Adjustment to Actual Annual Rental Adjustment - Within a reasonable time after
the end of each calendar year, Landlord shall prepare and deliver to Tenant a
statement showing the actual Annual Rental Adjustment. Within thirty (30) days
after receipt of the aforementioned statement, Tenant shall pay to Landlord, or
Landlord shall credit against the next rent payment or payments due from Tenant,
as the case may be, the difference between the actual Annual Rental Adjustment
for the preceding calendar year and the estimated amount paid by Tenant during
such year. If this Lease shall commence, expire or be terminated on any date
other than the last day of a calendar year, then the Annual Rental Adjustment
for such partial calendar year shall be prorated on the basis of the number of
days during the year this Lease was in effect in relation to the total number of
days in such year.

 

4.Tenant Verification - Tenant or its accountants shall have the right to
inspect, at reasonable times and in a reasonable manner, during the ninety (90)
day period following the delivery of Landlord's statement of the actual amount
of the Annual Rental Adjustment, such of Landlord's books of account and records
as pertain to and contain information concerning such costs and expenses in
order to verify the amounts thereof.

 

Section 3.03. Late Charges. In the event Tenant fails to pay within ten (10)
days after the same is due and payable any installment of Minimum Annual Rent or
any other sum or charge required to be paid by Tenant to Landlord under this
Lease, such unpaid rent shall bear a late payment charge in the amount of five
percent (5%) of the past due amount.

 

ARTICLE 4 - SECURITY DEPOSIT - A security deposit has been made as stated in
Section 1.02 H. The security deposit shall be held until the expiration of the
Term at which time an inspection of Leased Premises shall take place. If it is
determined that Leased Premises are in the condition as set forth in Section
2.04, Tenant will receive a refund in the amount of the original security
deposit within Ten (10) business days of the end of the Lease. If the Leased
Premises are not in acceptable condition as set forth in Section 2.04, Landlord
shall provide a letter stating the reasons for withholding the Security Deposit
in accordance with State Law.

 



4

 

 

 

ARTICLE 5 - OCCUPANCY AND USE

 

Section 5.01. Occupancy. Tenant shall use and occupy the Leased Premises for the
purposes set forth in Item J of the Basic Lease Provisions and shall not use the
Leased Premises for any other purpose whatsoever.

 

Section 5.02. Covenants of Tenant Regarding Use. In connection with its use of
the Leased Premises, Tenant agrees to do the following:

 

A.Tenant shall (i) use and maintain the Leased Premises and conduct its business
thereon in a safe, careful, reputable and lawful manner, (ii) comply with the
Covenants and all laws, rules, regulations, orders, ordinances, directions and
requirements of any governmental authority or agency, now in force or which may
hereafter be in force, including without limitation those which shall impose
upon Landlord or Tenant any duty with respect to or triggered by a change in the
use or occupation of, or any improvement or alteration to, the Leased Premises,
(iii) comply with and obey all reasonable directions of the Landlord, including
the Building Rules and Regulations attached hereto as Exhibit C and as may be
modified from time to time by Landlord on reasonable notice to Tenant, and (iv)
shall not do or permit anything to be done in or about the Leased Premises which
will in any way obstruct or interfere with the rights of other Tenants or
occupants of the Building or injure or annoy them. Landlord shall not be
responsible to Tenant for the non-performance by any other Tenant or occupant of
the Building of any of the Building Rules and Regulations, but agrees to take
reasonable measures to assure such other Tenant's compliance.

 

B.Landlord reserves the right to direct the positioning of all heavy equipment,
furniture and fixtures which Tenant desires to place in the Leased Premises so
as to distribute properly the weight thereof, and to require the removal of any
equipment or furniture which exceeds the weight limit specified herein.

 

C.Tenant shall not use the Leased Premises, or allow the Leased Premises to be
used, for any purpose or in any manner which would, in Landlord's opinion,
invalidate any policy of insurance now or hereafter carried on the Building or
increase the rate of premiums payable on any such insurance policy. Should
Tenant fail to comply with this covenant, Landlord may, at its option, require
Tenant to stop engaging in such activity or to reimburse Landlord as additional
rent for any increase in premiums charged on the insurance carried by Landlord
on the Leased Premises and attributable to the use being made of the Leased
Premises by Tenant.

 



D.Tenant shall not inscribe, paint, affix or display any signs, advertisements
or notices on the Building, except for such Tenant identification information as
Landlord permits to be included or shown on the directory board in the main
lobby and on or adjacent to the access door or doors to the Leased Premises.

 

Section 5.03. Landlord's Rights Regarding Use. In addition the rights specified
elsewhere in this Lease, Landlord shall have the following rights regarding the
use of the Leased Premises or the Common Areas by Tenant, its employees, agents,
customers and invitees, each of which may be exercised without notice or
liability to Tenant:

 

A.Landlord may install such signs, advertisements or notices or Tenant
identification information on the directory board or Tenant access doors as it
shall deem necessary or proper.

 

B.Landlord shall approve or disapprove, prior to installation, all types of
drapes, shades and other window coverings used in the Leased Premises, and may
control all internal lighting that may be visible from outside the Leased
Premises.

 

C.Landlord shall approve or disapprove all sign painting and lettering used on
the Leased Premises and the Building.

 

D.Landlord may grant to any person the exclusive right to conduct any business
or render any service in the Building, provided that such exclusive right shall
not operate to limit Tenant from using the Leased Premises for the use permitted
in Item J of the Basic Lease Provisions.

 

E.Landlord may control the Common Areas in such manner as it deems necessary or
proper.

 

Section 5.04. Access to and Inspection of the Leased Premises. Landlord, its
employees and agents and any mortgagee of the Building shall have the right to
enter any part of the Leased Premises at reasonable times for the purposes of
examining or inspecting the same, showing the same to prospective purchasers,
mortgagees or Tenants and making such repairs, alterations or improvements to
the Leased Premises or the Building as Landlord may deem necessary or desirable.
If representatives of Tenant shall not be present to open and permit such entry
into the Leased Premises at any time when such entry is necessary or permitted
hereunder, Landlord and its employees and agents may enter the Leased Premises
by means of a master or pass key or otherwise. Landlord shall incur no liability
to Tenant for such entry, nor shall such entry constitute an eviction of Tenant
or a termination of this Lease, or entitle Tenant to any abatement of rent
therefor.

 



5

 

 

 

ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES

 

Section 6.00. Tenant Responsibility For Utilities and Interior Maintenance.
Tenants shall be wholly responsible, and shall bear all costs associated with,
the operation and maintenance of all interior parts or portions of the Leased
Premises, including entrance and overhead garage doors, heating, plumbing,
electrical and mechanical fixtures and equipment except as such items may be
covered by manufacturer warranties. Tenants shall be responsible for
individually metered utilities (including but not limited to electricity and
gas) and provide and pay for Tenants own janitorial services, dumpster,
telephone, and/or any other utility services or energy sources furnished to the
Leased Premises during the term of this Lease or any renewal or extension
thereof. Tenants shall also pay their prorata share of all other operating
expenses (including but not limited to costs associated with the operation and
maintenance of Interior and Exterior Common Areas), as defined in Section 3.02,
A.2.

 

Section 6.01. Services to be Provided. Provided Tenant is not in default,
Landlord shall furnish to Tenant, and Tenant shall pay for the following other
building services to the extent reasonably necessary for Tenant's comfortable
use and occupancy of the Leased Premises for general office use or as may be
required by law or directed by governmental authority.

 

A.Exterior Building maintenance including but not limited to lawn care, snow
removal, parking lot maintenance, and monument signage;

 

B.Water in the Common Areas for lavatory and drinking purposes and exterior
sprinkler systems;

 

C.Washing of windows at intervals reasonably established by Landlord;

 

D.Repair and maintenance to the extent specified elsewhere in this Lease.

 



Section 6.02. Additional Services. If Tenant requests any other utilities or
building services in addition to those identified above or any of the above
utilities or building services in frequency, scope, quality or quantity
substantially greater than those which Landlord determines are normally required
by other Tenants in the Building for general office use, then Landlord shall use
reasonable efforts to attempt to furnish Tenant with such additional utilities
or building services. In the event Landlord is able to and does furnish such
additional utilities or building services, the costs thereof shall be borne by
Tenant, who shall reimburse Landlord monthly for the same as additional rent at
the same time Monthly Rental Installments and other additional rent is due.

 

If any lights, machines or equipment (including but not limited to computers)
used by Tenant in the Leased Premises materially affect the temperature
otherwise maintained by the Building's air-conditioning system or generate
substantially more heat in the Leased Premises than that which would normally be
generated by the lights and business machines typically used by other Tenants in
the Building or by Tenants in comparable office buildings, then Landlord shall
have the right to install any machinery or equipment which Landlord considers
reasonably necessary in order to restore the temperature balance between the
Leased Premises and the rest of the Building, including equipment which modifies
the Building's air-conditioning system. All costs expended by Landlord to
install any such machinery and equipment and any additional costs of operation
and maintenance occasioned thereby shall be borne by Tenant, who shall reimburse
Landlord for the same as provided in this Section 6.02.

 

Tenant shall not install or connect any electrical equipment other than the
business machines and equipment typically used for general office purposes by
Tenants in office buildings comparable to the Building (a computer not being an
example of such a typical business machine with the exception of personal
computers and word processors) without Landlord's prior written consent. If
Landlord determines that the electricity used by the equipment to be so
installed or connected exceeds the designed load capacity of the Building's
electrical system or is in any way incompatible therewith, then Landlord shall
have the right, as a condition to granting its consent, to make such
modifications to the electrical system or other parts of the Building or Leased
Premises, or to require Tenant to make such modifications to the equipment to be
installed or connected, as Landlord considers to be reasonably necessary before
such equipment may be so installed or connected. The cost of any such
modifications shall be borne by Tenant, who shall reimburse Landlord for the
same (or any portion thereof paid by Landlord) as provided in this Section 6.02.

 

Section 6.03. Interruption of Services. Tenant understands, acknowledges and
agrees that any one or more of the utilities or other building services
identified in Section 6.01 may be interrupted by reason of accident, emergency
or other causes beyond Landlord's control, or may be discontinued or diminished
temporarily by Landlord or other persons until certain repairs, alterations or
improvements can be made; that Landlord does not represent or warrant the
uninterrupted availability of such utilities or building services, and that any
such interruption shall not be deemed an eviction or disturbance of Tenant's
right to possession, occupancy and use of the Leased Premises or any part
thereof, or render Landlord liable to Tenant for damages by abatement of rent or
otherwise, or relieve Tenant from the obligation to perform its covenants under
this Lease.

 



6

 

 

 

ARTICLE 7 - REPAIRS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS AND FIXTURES

 

Section 7.01. Repair and Maintenance of Building. Subject to Section 7.02 and
except for any repairs made necessary by the negligence, misuse, or default of
Tenant, its employees, agents, customers and invitees, Landlord shall make all
necessary repairs to the exterior walls, exterior doors, windows, corridors and
other common areas of the Building, and Landlord shall keep the Building in a
safe, clean and neat condition and use reasonable efforts to keep all equipment
used in common with other Tenants, such as elevators, plumbing, heating, air
conditioning and similar equipment, in good condition and repair. Except as
provided in Article 6, Article 8 and Article 10 hereof, there shall be no
abatement of rent and no liability of Landlord by reason of any injury to, or
interference with Tenant's business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Leased
Premises or in or to any fixtures, appurtenances and equipment therein or
thereon.

 

Section 7.02. Repair and Maintenance of Leased Premises. Tenant shall keep and
maintain the Leased Premises in good order, condition and repair. Except for
ordinary wear and tear and damage which Tenant is not obligated to repair as
provided elsewhere in this Lease, the cost of all repairs and maintenance to the
Leased Premises shall be borne by Tenant, who shall be separately billed and
shall reimburse Landlord for the same as additional rent, or as a part of
Operating Expenses as set forth in Section 3.02.

 

Section 7.03. Alterations or Improvements. Tenant shall not make or permit
alterations of or upon any part of the Leased Premises or additions to the
Leased Premises without first obtaining the written consent of Landlord. Tenant
shall at its sole expense and cost, ensure that all permitted alterations and
additions which are made or necessitated thereby (whether inside or outside the
Leased Premises) shall be made in accordance with all applicable laws, rules,
codes, ordinances and regulations in a good and workmanlike manner and in
quality equal to or better than the original construction of the Leased Premises
or Building, and Tenant shall comply with such requirements as Landlord
considers necessary or desirable. Landlord's consent to any such alterations or
additions shall create no responsibility or liability on the part of Landlord
for the completeness, design, sufficiency, or compliance with laws, rules,
codes, ordinances, or regulations of such alterations or additions of the plans,
specifications or working drawings therefor.



 

Tenant shall promptly pay all costs attributable to such alterations and
additions and shall promptly repair any damage to the Leased Premises, Building
or Common Areas caused by or resulting from such alterations and additions. Any
such alterations and additions shall remain for the benefit of Landlord,
provided, however, that Landlord may elect upon ninety (90) days prior written
notice to Tenant to require that Tenant, at its expense, remove at the
expiration or earlier termination of this Lease all or a portion of the
alterations or additions made by Tenant and repair any damage caused by such
removal. Tenant's obligations under this Section shall survive the expiration or
earlier termination of this Lease.

 

Tenant shall indemnify and save harmless Landlord from all costs, loss or
expense in connection with any construction or installation. No person shall be
entitled to any lien directly or indirectly derived through or under Tenant or
through or by virtue of any act or omission of Tenant upon the Leased Premises
for any improvements or fixtures made thereon or installed therein or for or on
account of any labor or material furnished to the Leased Premises or for or on
account of any matter or thing whatsoever; and nothing in this Lease contained
shall be construed to constitute a consent by Landlord to the creation of any
lien. In the event any lien is filed against the Leased Premises, or any part
thereof, for work claimed to have been done for or material claimed to have been
furnished to Tenant, Tenant shall cause such lien to be discharged of record
within thirty (30) days after filing by bonding or as provided or required by
law or in any other lawful manner. Tenant shall indemnify and save harmless
Landlord from all costs, losses, expenses, and attorneys' fees in connection
with any such lien.

 

Section 7.04. Trade Fixtures. Any trade fixtures installed on the Leased
Premises by Tenant at its own expense, such as movable partitions, counters,
shelving, showcases, mirrors and the like, may, and, at the request of Landlord,
shall be removed on the expiration or earlier termination of this Lease,
provided that Tenant is not then in default, that Tenant bears the cost of such
removal, and further that Tenant repairs at its own expense any and all damage
to the Leased Premises resulting from such removal. If Tenant fails to remove
any and all such trade fixtures from the Leased Premises on the expiration or
earlier termination of this Lease, all such trade fixtures shall become the
property of Landlord unless Landlord elects to require their removal, in which
case Tenant shall, at its expense, promptly remove the same and restore the
Leased Premises to their prior condition.



7

 

 

 

ARTICLE 8 - FIRE OR OTHER CASUALTY; CASUALTY INSURANCE

 

Section 8.01. Substantial Destruction of the Building or the Leased Premises. If
either the Building or the Leased Premises should be substantially destroyed or
damaged (which as used herein, means destruction or material damage to at least
50% of the Building or the Leased Premises) by fire or other casualty insured
under the fire and extended coverage insurance provided by Landlord in
accordance with Section 8.03 hereof, then Landlord or Tenant may, at its option,
terminate this Lease by giving written notice of such termination to the other
party within thirty (30) days after the date of such casualty. In such event,
rent shall be apportioned to and shall cease as of the date of such casualty. If
neither party exercises this option, then the Leased Premises shall be
reconstructed and restored, at Landlord's expense, to substantially the same
condition as they were prior to the casualty; provided however, that Landlord's
obligation hereunder shall be limited to the reconstruction of such of the
Tenant finish improvements as were originally required to be made by Landlord to
the extent of the availability of insurance proceeds therefor; and further
provided that if Tenant has made any additional improvements pursuant to Section
7.03. Tenant shall reimburse Landlord for the cost of reconstructing the same.
In the event of such reconstruction, rent shall be abated from the date of the
casualty until substantial completion of the reconstruction repairs; and this
Lease shall continue in full force and effect for the balance of the Term.

 

Section 8.02. Partial Destruction of the Leased Premises. If the Leased Premises
should be damaged by fire or other casualty insured under the fire and extended
coverage insurance provided by Landlord in accordance with Section 8.03 hereof,
but not substantially destroyed or damaged to the extent provided in Section
8.01, then such damaged part of the Leased Premises shall be reconstructed and
restored, at Landlord's expense, to substantially the same condition as it was
prior to the casualty; provided however, that Landlord's obligation hereunder
shall be limited to the reconstruction of such of the Tenant finish improvements
as were originally required to be made by Landlord to the extent of the
availability of insurance proceeds therefor; and further provided that if Tenant
has made any additional improvements pursuant to Section 7.03, Tenant shall
reimburse Landlord for the cost of reconstructing the same. In such event, if
the damage is expected to prevent Tenant from carrying on its business in the
Leased Premises to an extent exceeding 30% of its normal business activity, rent
shall be abated in the proportion which the approximate area of the damaged part
bears to the total area in the Leased Premises from the date of the casualty
until substantial completion of the reconstruction repairs; and this Lease shall
continue in full force and effect for the balance of the Term. Landlord shall
use reasonable diligence in completing such reconstruction repairs, but in the
event Landlord fails to substantially complete the same within one hundred
eighty (180) days from the date of the casualty, Tenant may, at its option,
terminate this Lease by giving Landlord written notice of such termination,
whereupon both parties shall be released from all further obligations and
liability hereunder.

 

Section 8.03. Casualty Insurance. Landlord shall at all times during the Lease
Term carry a policy of insurance which insures the Building, including the
Leased Premises, against loss or damage by fire or other casualty (namely, the
perils against which insurance is afforded by a standard fire insurance policy
and extended coverage endorsement); provided, however, that Landlord shall not
be responsible for, and shall not be obligated to insure against, any loss of or
damage to any personal property of Tenant or which Tenant may have in the
Building or the Leased Premises or any trade fixtures installed by or paid for
by Tenant on the Leased Premises or any additional improvements which Tenant may
construct on the Leased Premises, and Landlord shall not be liable for any loss
or damage to such property, regardless of cause, including the negligence of
Landlord and its employees, agents, customers and invitees. If the Tenant finish
improvements which are in excess of the Building standard Tenant finish
improvements or any alterations or improvements made by Tenant pursuant to
Section 7.03 result in an increase in the premiums charged during the Lease Term
on the casualty insurance carried by Landlord on the Building, then the cost of
such increase in insurance premiums shall be borne by Tenant, who shall
reimburse Landlord for the same as additional rent after being separately billed
therefor.

 



8

 

 

Section 8.04. Waiver of Subrogation. Landlord and Tenant hereby release each
other and each other's employees, agents, customers and invitees from any and
all liability for any loss of or damage or injury to person or property
occurring in, on or about or to the Leased Premises, the Building or personal
property within the Building by reason of fire or other casualty or any other
risk which is or which is required to be insured against under this Lease,
regardless of cause, including the negligence of Landlord or Tenant and their
respective employees, agents, customers and invitees, and agree that all
insurance carried by either of them shall contain a clause whereby the insurer
waives its right of subrogation against the other party. Because the provisions
of this Section 8.04 are intended to preclude the assignment of any claim
mentioned herein by way of subrogation or otherwise to an insurer or any other
person, each party to this Lease shall give to each insurance company which has
issued to it one or more policies of fire and extended coverage insurance notice
of the provisions of this Section 8.04 and have such insurance policies properly
endorsed, if necessary, to prevent the invalidation of such insurance by reason
of the provisions of this Section 8.04.

 

ARTICLE 9 - GENERAL PUBLIC LIABILITY, INDEMNIFICATION AND INSURANCE

 

Section 9.01. Tenant's Responsibility. Tenant shall assume the risk of, be
responsible for, have the obligation to insure against, and indemnify Landlord
and hold it harmless from any and all liability for any loss of or damage or
injury to any person (including death resulting therefrom) or property occurring
in, on or about the Leased Premises, regardless of cause, except for any loss or
damage from fire or other casualty as provided in Section 8.03 and except for
that caused directly by the sole negligence of Landlord and its employees,
agents, customers and invitees; and Tenant hereby releases Landlord from any and
all liability for the same. Tenant's obligation to indemnify Landlord hereunder
shall include the duty to defend against any claims asserted by reason of such
loss, damage or injury and to pay any judgments, settlements, costs, fees and
expenses, including attorneys' fees, incurred in connection therewith.
Notwithstanding anything herein to the contrary, Tenant shall bear the risk of
any loss or damage to its property as provided in Section 8.03.

 

Section 9.02. Tenant's Insurance. Tenant, in order to enable it to meet its
obligation to insure against the liabilities specified in this Lease, shall at
all times during the Lease Term carry, at its own expense, one or more policies
of general public liability and property damage insurance, issued by one or more
insurance companies acceptable to Landlord, with the following minimum
coverages:

 

A. Worker's Compensation -- minimum statutory amount.

 

B. Comprehensive General Liability Insurance, including Blanket, Contractual
Liability, Broad Form Property Damage, Personal Injury, Completed Operations,
Products Liability Fire Damage. Not less than $1,000,000 Combined Single Limit
for both bodily injury and property damage.

 

C. Fire and Extended Coverage, Vandalism and Malicious Mischief, and Sprinkler
Leakage insurance, for the full cost of replacement of Tenant's property.

 

Such insurance policy or policies shall protect Tenant and Landlord as their
interests may appear, naming Landlord and Landlord's managing agent and
mortgagee as additional insurers and shall provide that they may not be
cancelled on less than thirty (30) days prior written notice to Landlord. Tenant
shall furnish Landlord with Certificates of Insurance evidencing such coverage
within thirty (30) days after a request to do so. Should Tenant fail to carry
such insurance and furnish Landlord with such Certificates of Insurance,
Landlord shall have the right, but not the obligation, to obtain such insurance
and collect the cost thereof from Tenant as additional rent.

 

Section 9.03. Landlord's Responsibility. Landlord shall assume the risk of, be
responsible for, have the obligation to insure against, and indemnify Tenant and
hold it harmless from, any and all liability for any loss of or damage or injury
to person (including death resulting therefrom) or property (other than Tenant's
property as provided in Section 8.03) occurring in, on or about the Common
Areas, regardless of cause, except for that caused by the sole negligence of
Tenant and its employees, agents, customers and invitees; and Landlord hereby
releases Tenant from any and all liability for the same. Landlord's obligation
to indemnify Tenant hereunder shall include the duty to defend against any
claims asserted by reason of such loss, damage or injury and to pay any
judgments, settlements, costs, fees and expenses, including attorneys' fees,
incurred in connection therewith.



9

 

 

 

ARTICLE 10 - EMINENT DOMAIN

 

If the whole or any part of the Leased Premises shall be taken for public or
quasi-public use by a governmental or other authority having the power of
eminent domain or shall be conveyed to such authority in lieu of such taking,
and if such taking or conveyance shall cause the remaining part of the Leased
Premises to be unTenantable and inadequate for use by Tenant for the purpose for
which they were leased, then either Landlord or Tenant may, at their respective
option, terminate this Lease as of the date Tenant is required to surrender
possession of the Leased Premises by giving written notice of such termination
to the other party. If a part of the Leased Premises shall be taken or conveyed
but the remaining part is Tenantable and adequate for Tenant's use, then this
Lease shall be terminated as to the part taken or conveyed as of the date Tenant
surrenders possession; Landlord shall make such repairs, alterations and
improvements as may be necessary to render the part not taken or conveyed
Tenantable to the extent the condemnation award proceeds received by Landlord
are sufficient therefor; and the rent shall be reduced in proportion to the part
of the Leased Premises so taken or conveyed. All compensation awarded for such
taking or conveyance shall be the property of Landlord without any deduction
therefrom for any present or future estate of Tenant, and Tenant hereby assigns
Landlord all its right, title and interest in and to any such award. However,
Tenant shall have the right to recover from such authority, but not from
Landlord, such compensation as may be awarded to Tenant on account of moving and
relocation expenses and depreciation to and removal of Tenant's property.

 

ARTICLE 11 - LIENS

 

If, because of any act or omission of Tenant or any person claiming by, through,
or under Tenant, any mechanic's lien or other lien shall be filed against the
Leased Premises or the Building or against other property of Landlord (whether
or not such lien is valid or enforceable as such) , Tenant shall, at its own
expense, cause the same to be discharged of record within thirty (30) days after
the date of filing thereof, and shall also indemnify Landlord and hold it
harmless from any and all claims, losses, damages, judgments, settlements, costs
and expenses, including attorneys' fees, resulting therefrom or by reason
thereof. Landlord may, but shall not be obligated to, pay the claim upon which
such lien is based so as to have such lien released of record; and, if Landlord
does so, then Tenant shall pay to Landlord, as additional rent, upon demand, the
amount of such claim, plus all other costs and expenses incurred in connection
therewith, plus interest thereon at the rate of twelve percent (12%) per annum
until paid.

 

ARTICLE 12 - RENTAL, PERSONAL PROPERTY AND OTHER TAXES

 

Tenant shall pay before delinquency any and all taxes, assessments, fees or
charges, including any sales, gross income, rental, business occupation or other
taxes, levied or imposed upon Tenant's business operations in the Leased
Premises and any personal property or similar taxes levied or imposed upon
Tenant's trade fixtures, leasehold improvements or personal property located
within the Leased Premises. In the event any such taxes, assessments, fees or
charges are charged to the account of, or are levied or imposed upon the
property of Landlord, Tenant shall reimburse Landlord for the same as additional
rent. Notwithstanding the foregoing, Tenant shall have the right to contest in
good faith any such item and to defer payment until after Tenant's liability
therefor is finally determined. If any Tenant finish improvements, trade
fixtures, alterations or improvements or business machines and equipment located
in, on or about the Leased Premises, regardless of whether they are installed or
paid for by Landlord or Tenant and whether or not they are affixed to and become
a part of the realty and the property of Landlord, are assessed for real
property tax purposes at a valuation higher than that at which other such
property in other leased space in the Building is assessed, then Tenant shall
reimburse Landlord as additional rent for the amount of real property taxes
shown on the appropriate county official's records as having been levied upon
the Building or other property of Landlord by reason of such excess assessed
valuation.

 

ARTICLE 13 - ASSIGNMENT AND SUBLETTING

 

Tenant may not assign this Lease or sublet the Leased Premises or any part
thereof, without the prior written consent of Landlord; and any attempted
assignment or subletting without such consent shall be invalid. In the event of
a permitted assignment or subletting, Tenant shall nevertheless at all times
remain fully responsible and liable for the payment of rent and the performance
and observance of all of Tenant's other obligations under the terms, conditions
and covenants of this Lease. No assignment or subletting of the Leased Premises
or any part thereof shall be binding upon Landlord unless such assignee or
subTenant shall deliver to Landlord an instrument (in recordable form, if
requested) containing an agreement of assumption of all of Tenant's obligations
under this Lease. Upon the occurrence of an event of default, if all or any part
of the Leased Premises are then assigned or sublet, Landlord, in addition to any
other remedies provided by this Lease or by law, may, at its option, collect
directly from the assignee or subTenant all rent becoming due to Landlord by
reason of the assignment or subletting. Any collection by Landlord from the
assignee or subTenant shall not be construed to constitute a waiver or release
of Tenant from the further performance of its obligations under this Lease or
the making of a new lease with such assignee or subTenant.

 

Landlord may, in its sole discretion, refuse to give its consent to any proposed
assignment or subletting for any reason, including, but not limited to
Landlord's determination that its interest in the Lease or the Leased Premises
would be adversely affected by (i) the financial condition, creditworthiness or
business reputation of the proposed assignee or subTenant, (ii) the prevailing
market or quoted rental rates for space in the Building or other comparable
buildings or (iii) the proposed use of the Leased Premises by, or business of,
the proposed assignee or subTenant. All reasonable costs incurred by Landlord in
connection with any request for consent to a proposed assignment or sublease,
including costs of investigation and attorneys' fees, shall be paid by Tenant
upon demand as a further condition of any consent which may be given.

 



10

 

 

ARTICLE 14 - TRANSFERS BY LANDLORD

 

Section 14.01. Sale and Conveyance of the Building. Landlord shall have the
right to sell and convey the Building at any time during the Lease Term, subject
only to the rights of Tenant hereunder; and such sale and conveyance shall
operate to release Landlord from liability hereunder after the date of such
conveyance as provided in Section 15.04.

 

Section 14.02. Subordination. Tenant's rights under this Lease are and shall
always be subordinate to the operation and effect of any mortgage, deed of
trust, ground lease or master lease now or hereafter placed upon or governing
the Building or the tract of land described in Exhibit A-l hereto or any part or
parts thereof by Landlord. This clause shall be self-operative, and no further
instrument of subordination shall be required. In confirmation thereof, Tenant
shall execute such further assurance as may be required. Any mortgagee, ground
lessor or trustee under any such mortgage, deed of trust, ground lease or master
lease may elect that this Lease shall have priority over its mortgage, deed of
trust, ground lease or master lease; and upon notification to Tenant of such
election by such mortgagee, ground lessor or trustee, this Lease shall be deemed
to have priority over said mortgage, deed of trust, ground lease or master lease
whether this Lease is dated prior to or subsequent to the date of such mortgage,
deed of trust, ground lease or master lease. Notwithstanding the foregoing, no
default by Landlord under any such mortgage, deed of trust, ground lease or
master lease shall affect Tenant's rights hereunder so long as Tenant is not in
default under this Lease. Tenant hereby attorns to any successor to Landlord's
interest in this Lease and shall recognize such successor as Landlord hereunder.
Tenant agrees to execute, within ten (10) days after Landlord's request, all
instruments as may be reasonably required by such successor to confirm such
attornment.

 

ARTICLE 15 - DEFAULTS AND REMEDIES

 

Section 15.01. Defaults by Tenant. The occurrence of any one or more of the
following events shall be a default under and breach of this Lease by Tenant:

 

A.Tenant shall fail to pay any Monthly Rental Installment of Minimum Annual Rent
or the Annual Rental Adjustment within ten (10) days after the same shall be due
and payable, or any other amounts due Landlord from Tenant as additional rent or
otherwise including any amounts owed by Tenant for Building Non-Standard Work
within thirty (30) days after the same shall be due and payable.

 

B.Tenant shall fail to perform or observe any term, condition, covenant or
obligation required to be performed or observed by it under this Lease for a
period of ten (10) days after notice thereof from Landlord; provided, however,
that if the term, condition, covenant or obligation to be performed by Tenant is
of such nature that the same cannot reasonably be performed within such ten-day
period, such default shall be deemed to have been cured if Tenant commences such
performance within said ten-day period and thereafter diligently undertakes to
complete the same and does so complete the required action within a reasonable
time.

 

C.Tenant shall vacate or abandon the Leased Premises for any period, or fail to
occupy for a period of ten (10) days the Leased Premises or any substantial
portion thereof.

 

D.A trustee or receiver shall be appointed to take possession of substantially
all of Tenant's assets in, on or about the Leased Premises or of Tenant's
interest in this Lease (and Tenant does not regain possession within sixty (60)
days after such appointment); Tenant makes an assignment for the benefit of
creditors; or substantially all of Tenant's assets in, on or about the Leased
Premises or Tenant's interest in this Lease are attached or levied under
execution (and Tenant does not discharge the same within sixty (60) days
thereafter)

 

E.A petition in bankruptcy, insolvency, or for reorganization or arrangement is
filed by or against Tenant pursuant to any federal or state statute (and, with
respect to any such petition filed against it, Tenant fails to secure a stay or
discharge thereof within sixty (60) days after the filing of the same).

 



11

 

 

Section 15.02. Remedies of Landlord. Upon the occurrence of any event of default
set forth in Section 15.01, Landlord shall have the following rights and
remedies, in addition to those allowed by law, any one or more of which may be
exercised without further notice to or demand upon Tenant:

 

A. Landlord may re-enter the Leased Premises and cure any default of Tenant, in
which event Tenant shall reimburse Landlord as additional rent for any costs and
expenses which Landlord may incur to cure such default; and Landlord shall not
be liable to Tenant for any loss or damage which Tenant may sustain by reason of
Landlord's action, regardless of whether caused by Landlord's negligence or
otherwise.  

 

B. 1. Landlord may terminate this Lease as of the date of such default, in which
event (i) neither Tenant nor any person claiming under or through Tenant shall
thereafter be entitled to possession of the Leased Premises, and Tenant shall
immediately thereafter surrender the Leased Premises to Landlord; (ii) Landlord
may re-enter the Leased Premises and dispossess Tenant or any other occupants of
the Leased Premises by any means permitted by law, and may remove their effects,
without prejudice to any other remedy which Landlord may have for possession or
arrearages in rent; and (iii) notwithstanding the termination of this Lease(
Landlord may declare all rent which would have been due under this Lease for the
balance of the Term to be immediately due and payable, whereupon Tenant shall be
obligated to pay the same to Landlord, together with all loss or damage which
Landlord may sustain by reason of such termination, it being expressly
understood and agreed that the liabilities and remedies specified in this
subsection B 1 of Section 15.02 shall survive the termination of this Lease; or
      2. Landlord may, without terminating this Lease, re-enter the Leased
Premises and re-let all or any part of the Leased Premises for a term different
from that which would otherwise have constituted the balance of the Lease Term
and for rent and on terms and conditions different from those contained herein,
whereupon Tenant shall be obligated to pay to Landlord as liquidated damages the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Leased Premises, for the period
which would otherwise have constituted the balance of the Lease Term, together
with all of Landlord's reasonable costs and expenses for preparing the Leased
Premises for re-letting, including without limitation, all repairs, Tenant
finish improvements, brokers' and attorneys' fees, and all loss or damage which
Landlord may sustain by reason of such re-entry and re-letting. In no event
shall Tenant receive any offsets or rebates due to re-letting of premises at a
higher rate than the rate pertaining to the Tenant’s lease.

 







C.Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the breach.

 



Section 15.03. Default by Landlord and Remedies of Tenant. It shall be a default
under and breach of this Lease by Landlord if it shall fail to perform or
observe any term, condition, covenant or obligation required to be performed or
observed by it under this Lease for a period of thirty (30) days after notice
thereof from Tenant; provided, however, that if the term, condition, covenant or
obligation to be performed by Landlord is of such nature that the same cannot
reasonably be performed within such thirty-day period, such default shall be
deemed to have been cured if Landlord commences such performance within said
thirty-day period and thereafter diligently undertakes to complete the same.
Upon the occurrence of any such default, Tenant may sue for injunctive relief or
to recover damages for any loss resulting from the breach, but Tenant shall not
be entitled to terminate this Lease or withhold or abate any rent due hereunder.

 

Section 15.04. Limitation of Landlord's Liability. If Landlord shall fail to
perform or observe any term, condition, covenant or obligation required to be
performed or observed by it under this Lease as provided in Section 15.03 and if
Tenant shall, as a consequence thereof, recover a money judgment against
Landlord, Tenant agrees that it shall look solely to Landlord's right, title and
interest in and to the Building for the collection of such judgment; and Tenant
further agrees that no other assets of Landlord shall be subject to levy,
execution or other process for the satisfaction of Tenant's judgment and that
Landlord shall not be liable for any deficiency.

 

The references to "Landlord" in this Lease shall be limited to mean and include
only the owner or owners, at the time, of the fee simple interest in the
Building. In the event of a sale or transfer of such interest (except a mortgage
or other transfer as security for a debt) , the "Landlord" named herein, or, in
the case of a subsequent transfer, the transferor, shall, after the date of such
transfer, be automatically released from all liability for the performance or
observance of any term, condition, covenant or obligation required to be
performed or observed by Landlord hereunder; and the transferee shall be deemed
to have assumed all of such terms, conditions, covenants and obligations
accruing after the date of transfer.

 

Section 15.05. Non-Waiver of Defaults. The failure or delay by either party
hereto to exercise or enforce, at any time, any of the rights or remedies or
other provisions of this Lease shall not be construed to be a waiver thereof,
nor affect the validity of any part of this Lease or the right of either party
thereafter to exercise or enforce each and every such right or remedy or other
provision. No waiver of any default and breach of the Lease shall be deemed to
be a waiver of any other default and breach. The receipt by Landlord of less
than the full rent due shall not be construed to be other than a payment on
account of rent then due, nor shall any statement on Tenant's check or any
letter accompanying Tenant's check be deemed an accord and satisfaction, and
Landlord may accept such payment without prejudice to Landlord's right to
recover the balance of the rent due or to pursue any other remedies provided in
this Lease. No act or omission by Landlord or its employees or agents during the
Lease Term shall be deemed an acceptance of a surrender of the Leased Premises,
and no agreement to accept such a surrender shall be valid unless in writing and
signed by Landlord.

 

Section 15.06. Attorneys' Fees. In the event Tenant defaults in the performance
or observance of any of the terms, conditions, covenants or obligations
contained in this Lease and Landlord employs attorneys to enforce all or any
part of this Lease, collect any rent due or to become due or recover possession
of the Leased Premises, Tenant agrees to reimburse Landlord for the attorneys'
fees incurred thereby, whether or not suit is actually filed.



12

 

 

 

ARTICLE 16 - LANDLORD'S RIGHT TO RELOCATE TENANT

 

Landlord shall have the right, at its option, upon at least Sixty (60) days'
prior written notice to Tenant, to relocate Tenant and to substitute for the
Leased Premises described herein other space in the Building containing at least
as much rentable area as the Leased Premises. Such substituted space shall be
improved by Landlord, at its expense, with improvements at least equal in
quantity and quality to those in the Leased Premises Landlord shall reimburse
Tenant for all reasonable expenses incurred with and caused by such relocation,
including telephone installation, moving of equipment and furniture, and
printing of stationery and change of address announcements with the Tenant's new
address. Such costs shall be reimbursed by Landlord within Thirty (30) days of
receipt from Tenant of original invoices or receipts marked "paid in full". In
no event shall Landlord be liable for any consequential damages to Tenant as a
result of any such relocation, including, but not limited to, loss of business
income or opportunity. Upon completion of the relocation, Landlord and Tenant
shall amend this Lease to change the description of the Leased Premises and any
other matters pertinent thereto.

 

ARTICLE 17 - NOTICE AND PLACE OF PAYMENT

 

Section 17.01. Notices. Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered in person or mailed by Registered or Certified mail, postage prepaid,
to the party who is to receive such notice at the address specified in Item M of
the Basic Lease Provisions. When so mailed, the notice shall be deemed to have
been given as of the date it was mailed. The address specified in Item L of the
Basic Lease Provisions may be changed by giving written notice thereof to the
other party.

 

Section 17.02. Place of Payment. All rent and other payments required to be made
by Tenant to Landlord shall be delivered or mailed to Landlord's management
agent at the address specified in Item L of the Basic Lease Provisions or any
other address Landlord may specify from time to time by written notice given to
Tenant.

 

ARTICLE 18 - TENANT'S RESPONSIBILITY REGARDING ENVIRONMENTAL LAWS AND HAZARDOUS
SUBSTANCES

 

Section 18.01. Definitions.

 

a."Environmental Laws" - All federal, state and municipal laws, ordinances,
rules and regulations applicable to the environmental and ecological condition
of the Leased Premises, including, without limitation, the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended; the
Federal Resource Conservation and Recovery Act; the Federal Toxic Substance
Control Act; the Clean Air Act; the Clean Water Act; the rules and regulations
of the Federal Environmental Protection Agency, or any other federal, state or
municipal agency or governmental board or entity having jurisdiction over the
Leased Premises.

b."Hazardous Substances" - Includes:       (i) Those substances included within
the definitions of "hazardous substances," "hazardous materials," "toxic
substances" "solid waste" or "infectious waste" in any of the Environmental
Laws; and





(ii) Such other substances, materials and wastes which are or become regulated
under applicable local, state or federal law, or which are classified as
hazardous, toxic or infectious under present or future Environmental Laws or
other federal, state, or local laws or regulations.

 

Section 18.02. Compliance. Tenant, at its sole cost and expense, shall promptly
comply with the Environmental Laws which shall impose any duty upon Tenant with
respect to the use, occupancy, maintenance or alteration of the Leased Premises.
Tenant shall promptly comply with any notice from any source issued pursuant to
the Environmental Laws or with any notice from any insurance company pertaining
to Tenant's use, occupancy, maintenance or alteration of the Leased Premises,
whether such notice shall be served upon Landlord or Tenant.

 

Section 18.03. Restrictions on Tenant. Tenant shall not cause or permit to
occur:

 

a.Any violation of the Environmental Laws related to environmental conditions
on, under, or about the Leased Premises, or arising from Tenant's use or
occupancy of the Leased Premises, including, but not limited to, soil and ground
water conditions.

 

b.The use, generation, release, manufacture, refining, production, processing,
storage or disposal of any Hazardous Substances on, under, or about the Leased
Premises, or the transportation to or from the Leased Premises of any Hazardous
Substances, except as necessary and appropriate for general office and warehouse
use in which case the use, storage or disposal of such Hazardous Substances
shall be performed in compliance with the Environmental Laws and the highest
standards prevailing in the industry.

 



13

 

 

Section 18.04. Notices, Affidavits, Etc.

 

a.Tenant shall immediately notify Landlord of (i) any violation by Tenant, its
employees, agents, representatives, customers, invitees or contractors of the
Environmental Laws on, under or about the Leased Premises, or (ii) the presence
or suspected presence of any Hazardous Substances on, under or about the Leased
Premises and shall immediately deliver to Landlord any notice received by Tenant
relating to (i) and (ii) above from any source.

 

b.Tenant shall execute affidavits, representations and the like from time to
time, within five (5) days of Landlord's request therefor, concerning Tenant's
best knowledge and belief regarding the presence of any Hazardous Substances on,
under or about the Leased Premises.

 

Section 18.05. Landlord's Rights.

 

a.Landlord and its agent shall have the right, but not the duty, upon advance
notice (except in the case of emergency when no notice shall be required) to
inspect the Leased Premises and conduct tests thereon at any time to determine
whether or the extent to which there has been a violation of Environmental Laws
by Tenant or whether there are Hazardous Substances on, under or about the
Leased Premises. In exercising its rights herein, Landlord shall use reasonable
efforts to minimize interference with Tenant's business but such entry shall not
constitute an eviction of Tenant, in whole or in part, and Landlord shall not be
liable for any interference, loss, or damage to Tenant's property or business
caused thereby.

 

b.If Landlord, any lender or governmental agency shall ever require testing to
ascertain whether there has been a release of Hazardous Substances on, under or
about the Leased Premises or a violation of the Environmental Laws, and such
requirement arose in whole or in part because of an act or omission on the part
of Tenant, then the reasonable costs thereof shall be reimbursed by Tenant to
Landlord upon demand as Additional Rent.

 

Section 18.06. Tenant's Indemnification. Tenant shall indemnify and hold
harmless Landlord and Landlord's managing agent from any and all claims, loss,
liability, costs, expenses or damage, including attorneys' fees and costs of
remediation, incurred by Landlord in connection with any breach by Tenant of its
obligations under this Article 18. The covenants and obligations of Tenant under
this Article 18 shall survive the expiration or earlier termination of this
Lease.

 

ARTICLE 19 - MISCELLANEOUS GENERAL PROVISIONS

 

Section 19.01. Condition of Premises. Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the Leased Premises or the Building or with respect to the suitability or
condition of any part of the Building for the conduct of Tenant's business
except as provided in this Lease.

 

Section 19.02. Insolvency or Bankruptcy. In no event shall this Lease be
assigned or assignable by operation of law, and in no event shall this Lease be
an asset of Tenant in any receivership, bankruptcy, insolvency, or
reorganization proceeding.

 

Section 19.03. Common Areas. The term "Exterior Common Areas," as used in this
Lease, refers to the exterior areas of the Building and the land described in
Exhibit A-l which are designed for use in common by all Tenants of the Building
and their respective employees, agents, customers, invitees and others, and
includes, by way of illustration and not limitation, the parking areas,
driveways, sidewalks, dock accesses, and landscaped areas. Tenants shall have
the non-exclusive right, in common with others, to the use of the Exterior
Common Areas, subject to such nondiscriminatory rules and regulations as may be
adopted by Landlord including those set forth in Section 5.02 and Exhibit C of
this Lease.

The term “Interior Common Areas,” as used in this lease, refers to the building
entrances and exits, hallways and stairwells, elevators, restrooms, maintenance
rooms and other areas as may be designated by Landlord as part of the Interior
Common Areas of the Building. Tenants shall have the non-exclusive right, in
common with the other Tenants, to use the Interior Common Areas of the building,
subject to such nondiscriminatory rules and regulations as may be adopted by
Landlord including those set forth in Section 5.02 and Exhibit C of this Lease.

 

Section 19.04. Choice of Law. This Lease shall be governed by and construed
pursuant to the laws of the State of Minnesota.

 

Section 19.05. Successors and Assigns. Except as otherwise provided in this
Lease, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.

 

Section 19.06. Name. Tenant shall not, without the written consent of Landlord,
use the name of the Building for any purpose other than as the address of the
business to be conducted by Tenant in the Leased Premises, and in no event shall
Tenant acquire any rights in or to such names.

 

Section 19.07. Examination of Lease. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation of or
option for Lease, and it is not effective as a Lease or otherwise until
execution by and delivery to both Landlord and Tenant.

 



14

 

 

Section 19.08. Time. Time is of the essence of this Lease and each and all of
its provisions.

 

Section 19.09. Defined Terms and Marginal Headings. The words "Landlord" and
"Tenant" as used herein shall include the plural as well as the singular. If
more than one person is named as Tenant, the obligations of such persons are
joint and several. The marginal headings and titles to the articles of this
Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part hereof.

 

Section 19.10. Prior Agreements. This Lease and the letter of understanding
executed pursuant to Section 2.03 hereof contain all of the agreements of the
parties hereto with respect to any matter covered or mentioned in this Lease,
and no prior agreement, understanding or representation pertaining to any such
matter shall be effective for any purpose. No provision of this Lease may be
amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest.

 

Section 19.11. Payment of and Indemnification for Leasing Commissions. The
parties hereby acknowledge, represent and warrant that the only real estate
broker or brokers involved in the negotiation and execution of this Lease is
that, or are those named in Item I of the Basic Lease Provisions; that Landlord
is obligated to pay to it or them or for their benefit a leasing commission
under its Leasing Agreement with EFH Realty Advisors, Inc.; and that no other
broker or person is entitled to any leasing commission or compensation as a
result of the negotiation or execution of this Lease. Each party shall indemnify
the other party and hold it harmless from any and all liability for the breach
of any such representation and warranty on its part and shall pay any
compensation to any other broker or person who may be deemed or held to be
entitled thereto. Landlord will not pay a broker commission to any broker
representing Tenant for any extensions of the Lease Term and/or expansions of
the Leased Premises outside the original term of the Lease.

 

Section 19.12. Severability of Invalid Provisions. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions hereof shall not be affected or impaired, and such remaining
provisions shall remain in full force and effect.

 

Section 19.13. Definition of the Relationship between the Parties. Landlord
shall not, by virtue of the execution of this Lease or the leasing of the Leased
Premises to Tenant, become or be deemed a partner of or joint venture with
Tenant in the conduct of Tenant's business in the Leased Premises or otherwise.

 

Section 19.14. Estoppel Certificate. Tenant shall, within ten (10) days
following receipt of a written request from Landlord, execute, acknowledge and
deliver to Landlord or to any lender, purchaser or prospective lender or
purchaser designated by Landlord a written statement, in the form attached
hereto as Exhibit D or in such other form as Landlord may reasonably request,
certifying (i) that this Lease is in full force and effect and unmodified (or,
if modified, stating the nature of such modification) , (ii) the date to which
rent has been paid, (iii) that there are not, to Tenant's knowledge, any uncured
defaults (or specifying such defaults if any are claimed), and (iv) any other
matters or state of facts reasonably required respecting the Lease or Tenant's
occupancy of the Leased Premises. Any such statement may be relied upon by any
prospective purchaser or mortgagee of all or any part of the Building. Tenant's
failure to deliver such statement within such period shall be conclusive upon
Tenant that this Lease is in full force and effect and unmodified, and that
there are no uncured defaults in Landlord's performance hereunder.

 

Section 19.15. Declaration. This Lease shall be subject in all respects to any
applicable Declaration of Development Standards, Covenants and Restrictions or
similar document relating to the Building.

 

Section 19.16. Force Majeure. This Lease and the obligations of Tenant to pay
rent hereunder and perform all of the other covenants and agreements hereunder
on the part of Tenant to be performed shall in no way be affected, impaired or
excused because Landlord is unable to fulfill or is delayed in fulfilling any of
its obligations when such inability or delay is occasioned by causes beyond its
control, including, but not limited to, war, invasion or hostility; work
stoppages, boycotts, slowdowns or strikes; shortages of materials, equipment,
labor or energy; manmade or natural casualties; adverse weather conditions or
other acts of God; acts of omissions of governmental or political bodies; or
civil disturbances or riots.

 



15

 

 

Section 19.17. Financial Statements. During the Lease Term and any extensions
thereof, Tenant shall provide to Landlord within thirty (30) days of Landlord's
request therefor, a copy of Tenant's most recent financial statements prepared
as of the end of Tenant's most recent fiscal year. Such financial statements
shall be signed by Tenant or an authorized officer or representative of Tenant
who shall attest to the truth and accuracy of the information set forth in such
statements. All financial statements provided by Tenant to Landlord hereunder
shall be prepared in conformity with generally accepted accounting principles,
consistently applied.

 

Section 19.18. Representations and Indemnifications. Any representations and
indemnifications of Landlord contained in the Lease shall not be binding upon
(i) any mortgagee having a mortgage presently existing or hereafter placed on
the Building, or (ii) a successor to Landlord which has obtained or is in the
process of obtaining fee title interest to the Building as a result of a
foreclosure of any mortgage or a deed in lieu thereof.

 

Section 19.19. Tenant's Representations and Warranties. The undersigned
represents and warrants to Landlord that (i) Tenant is duly organized, validly
existing and in good standing in accordance with the laws of the state under
which it was organized; (ii) all action necessary to authorize the execution of
this Lease has been taken by Tenant; and (iii) the individual executing and
delivering this Lease on behalf of Tenant has been authorized to do so, and such
execution and delivery shall bind Tenant. Tenant, at Landlord's request, shall
provide Landlord with evidence of such authority.

 

Section 19.20. Signage. Tenant shall be allowed monument signage space at their
expense. Landlord shall provided signage at all common areas.

 

Section 19.21. Renewal Option. Provided Tenant is not in default, Tenant shall
have the right to extend lease for a Three (3) Year Term at then current market
rents with a Ninety (90) day notice.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LANDLORD:

 

KENYON HOLDINGS, LLC

 

By: /s/ Keith Sperbeck                        

 

 

 



ATTEST: TENANT:



 

Twin Cities Power Holdings, LLC


 

By:   /s/ Wiley H. Sharp, III                  

Wiley H. Sharp, III

 

Title: CFO                                             

STATE OF Minnesota                        )

                                                              ) SS:

COUNTY OF Dakota                           )

 

Before me, a Notary Public in and for said County and State, personally appeared
Keith W. Sperbeck, by me known and by me known to be the Vice President of
Kenyon Holdings LLC, a Minnesota limited liability company, and Wiley H. Sharp,
III, by me known and by me known to be the Chief Financial Officer of Twin
Cities Power Holdings, LLC, a Minnesota limited liability company, who
acknowledged the execution of the foregoing "Office Lease" on behalf of said
corporations.

 

WITNESS my hand and Notarial Seal this 22nd day of January, 2013

 [lease_sig.jpg]

 





16

 

